

 S2258 ENR: Veterans' Compensation Cost-of-Living Adjustment Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2258IN THE SENATE OF THE UNITED STATESAN ACTTo provide for an increase, effective December 1, 2014, in the rates of compensation for veterans
			 with service-connected disabilities and the rates of dependency and
			 indemnity compensation for the survivors of certain disabled veterans, and
			 for other purposes.1.Short titleThis Act may be cited as the
			 Veterans' Compensation Cost-of-Living Adjustment Act of 2014.2.Increase in rates of disability
			 compensation and dependency and indemnity compensation(a)Rate adjustmentEffective on December 1, 2014, the
			 Secretary of Veterans Affairs shall increase, in accordance with
			 subsection
			 (c), the dollar amounts in effect on November 30, 2014, for the payment of
			 disability compensation and dependency and indemnity compensation under
			 the
			 provisions specified in subsection (b).(b)Amounts To be increasedThe dollar amounts to be increased pursuant
			 to subsection (a) are the following:(1)Wartime disability
			 compensationEach of the
			 dollar amounts under section 1114 of title 38, United States Code.(2)Additional compensation for
			 dependentsEach of the dollar
			 amounts under section 1115(1) of such title.(3)Clothing allowanceThe dollar amount under section 1162 of
			 such title.(4)Dependency and indemnity compensation to
			 surviving spouseEach of the
			 dollar amounts under subsections (a) through (d) of section 1311 of such
			 title.(5)Dependency and indemnity compensation to
			 childrenEach of the dollar
			 amounts under sections 1313(a) and 1314 of such title.(c)Determination of
			 increaseEach dollar amount described in subsection (b) shall be
			 increased by the same percentage as the percentage by which benefit
			 amounts
			 payable under title II of the Social Security
			 Act (42 U.S.C. 401 et seq.) are increased effective December 1,
			 2014, as a result of a determination under section 215(i) of such Act (42
			 U.S.C. 415(i)).(d)Special ruleThe Secretary of Veterans Affairs may
			 adjust administratively, consistent with the increases made under
			 subsection
			 (a), the rates of disability compensation payable to persons under section
			 10
			 of Public Law 85–857 (72 Stat. 1263) who have not received compensation
			 under
			 chapter 11 of title 38, United States Code.(e)Publication of adjusted ratesThe Secretary of Veterans Affairs shall
			 publish in the Federal Register the amounts specified in subsection (b),
			 as
			 increased under subsection (a), not later than the date on which the
			 matters
			 specified in section 215(i)(2)(D) of the Social
			 Security Act (42 U.S.C. 415(i)(2)(D)) are required to be published
			 by reason of a determination made under section 215(i) of such Act during
			 fiscal year 2015.Speaker of the House of RepresentativesVice President of the United States and President of the Senate